In denying a rehearing, it is proper to state that what is said in the opinion relative to want of title in the vendee where a sale of personal property is obtained by fraud was said entirely with relation to the respective rights of the vendor and vendee. That title passes in such a case in the sense that the vendee in good faith and for a *Page 418 
valuable consideration of the fraudulent vendee takes a good title cannot be disputed. But as between the vendor and fraudulent vendee, or any person taking from such fraudulent vendee with notice of the fraud or without consideration, the sale may, at the election of the vendor promptly made, be treated as an absolute nullity.